                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

    UNITED STATES OF AMERICA                          §
                                                      §
    v.                                                §   CRIMINAL NO. 4:13-CR-167-ALM-KPJ
                                                      §
    RONNIE RAY RADEMACHER                             §
                                                      §

                    MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the report of the United States Magistrate Judge in this action,

   this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

   On November 18, 2019, the Magistrate Judge entered proposed findings of fact and

   recommendations (Dkt. #34) that Defendant be committed to the custody of the Bureau of Prisons

   to be imprisoned for a term of six (6) months, with twelve (12) months supervised release to follow.

          Having received the Report of the United States Magistrate Judge, and no timely objections

   being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

. are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

   Accordingly, Defendant is hereby committed to the custody of the Bureau of Prisons to be

   imprisoned for a term of six (6) months, with twelve (12) months supervised release to follow

          IT IS SO ORDERED.

           SIGNED this 20th day of December, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
